Mr. Justice Clayton
delivered the opinion of the court.
In 1830 a judgment was rendered in the circuit court of Adams county, in favor of Nevit, as administrator of Thomas Nixon, deceased, against one William A. Baughan. In 1834, Baughan sold a lot in the town of Manchester to the complainant. Subsequently a scire facias was issued upon the judgment against the complainant as the terre-tenant of Baughan, who was then dead, to subject the land to the payment of the judgment. The complainant made no defence at law, and a judgment was entered upon the scire facias, to subject the land to sale. An injunction was granted, and a motion made to dissolve for want of equity upon the face of the bill, which was overruled.
The bill does not disclose any ground for the interposition of equity, except that it states the belief of the complainant that the judgment had been paid, and his purchase of the lot without knowledge of the judgment lien.
We can see no ground upon which to sustain the bill. There is no allegation that the judgment has been satisfied. Although the complainant might have had no actual notice of the judgment, yet, as the law then stood, he was chargeable with notice by construction. The 'law was perhaps a harsh one, and has since been modified to some extent by *148legislative enactment; yet it is not for us to declare a rule different from that prescribed by the statute.
The decree of the chancery court must therefore be reversed, and the injunction dissolved, and cause remanded.